DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the inhibitory effect" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al. (US 2017/0216000).
As to claims 1 and 2, Jahns et al. discloses a dental implant blank formed of porous zirconia material (see abstract). The body has a first portion of sintered ceramic dental restoration configured to contact gingival surface of a patient (see 0027-0035). Jahns et al. discloses the zirconia material can comprise 0.001-0.01 wt. % of Mo2O3 (corresponding to 0.0012 – 0.0158 mol % of molybdenum) (see abstract, 0132).
As to claim 3, the body is yttria stabilized zirconia (see 0023). 
As to claim 4-5 and 7-8,the sintered ceramic dental prosthesis is a crown or denture and the first portion corresponds with an intaglio surface or a margin of the sintered surface (see 0027-0035). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al. (US 2017/0216000) as applied to claim 1 above in view of Park et al. (US 2016/0000538).
The teachings of Jahns et al. as applied to claim 1 ae as stated above. 
Jahns et al. discloses the ceramic body has a vestibular surface (see 0027-0035) but fails to teach the second portion comprises a second zirconia ceramic material having less molybdenum than the first portion as required by claim 11. 
Park et al. discloses  a ceramic dental prosthesis which comprises a gradient o material having a metal oxide colored zirconia base powder and a white powder. The outer surface is lighter and contains less metal content than the first portion (see abstract, 0008 and claim 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic body of Jahns et al. to include the graded surface of Park et al. in order to obtain a tool aesthetics of the final implant. One would have been motivated to do so since both are directed  to forming dental implants where Park et al. further teaches the graded coloring provides a better aesthetic to the implant. 
Allowable Subject Matter
Claims 6, 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Jahns et al. (cited above) fails to teach the material is within a gingival surface or cervical region or the inhibitory effect of the material against growth of S. mutans.   
Jernberg et al. (US 2007/0172434) discloses antimicrobial dental materials used for dental restorations. Jernberg et al. discloses dental cement used to connect a prosthesis to abutment teeth contains an antimicrobial agent. The agent is positioned on a surface at the external crown area to prevent bacterial accumulation in the gingival crevice (See 0054 and Fig. 2). Jernberg et al. discloses the antimicrobial agent is a furanone or furanone derivative (See 0035).
Tetault et al. “Biocidal activity of metalloacid-coated surfaces against multidrug-resistant microorganisms” discloses an antimicrobial coating of molybdenum trioxide which creates an acidic pH that is an effective antimicrobial (see abstract). 
Davidson (US 5954724) discloses a method for forming a molybdenum containing medial implant (see claim 1)  in order to improve corrosion resistance (see abstract). +
Aranha et al. “Effect of trace metals on growth of Streptococcus mutans in a Teflon Chemostat” discloses an antibacterial composition comprising trace transition metals (see abstract). Aranha et al. states that certain metals show inhibitory growth for the bacteria and could be used in dental treatment (see abstract). Aranha et al. states that molybdenum increases the cell yields (see page 457, first paragraph). 
The prior art fails to disclose the combination of a ceramic body that has an amount of molybdenum within the body that corresponds to the cervical, subgingival portion and the use of molybdenum to inhibit bacterial growth. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715